DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         EARL DEAN LILLY, JR.,
                               Appellant,

                                     v.

               PALM BEACH COUNTY SHERIFF’S OFFICE,
                            Appellee.

                               No. 4D21-172

                            [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No. 50-2019-
CA-002466-XXXX-MB.

   Earl Dean Lilly, Jr., Hartly, Delaware, pro se.

  Carri S. Leininger and Maureen Martinez of Williams, Leininger &
Cosby, P.A., North Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.